This opinion is subject to administrative correction before final disposition.




                                   Before
                       KING, MCCONNELL, and GEIS,
                          Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                     Phillip S. COLEGROVE
               Machinist’s Mate Nuclear Third Class (E-4),
                               U.S. Navy
                               Appellant

                              No. 201900095

                         Decided: 11 December 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Captain Stephen Reyes, U.S. Navy. Sentence ad-
   judged 14 January 2019 by a special court-martial convened at Fleet
   Activities Yokosuka, Japan, consisting of a military judge sitting
   alone. Sentence approved by the convening authority: reduction to
   E-1, confinement for 10 months, 1 and a bad-conduct discharge.
   For Appellant: Lieutenant Commander W. Scott Stoebner, JAGC,
   USN.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________



   1 Pursuant to a pretrial agreement, the convening authority suspended confine-
ment in excess of 9 months.
             United States v. Colegrove, NMCCA No. 201900095


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2